Citation Nr: 0724900	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-21 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1951 
to December 1952, from April 1954 to October 1960, and from 
November 1960 to June 1972.  The appellant is the veteran's 
widow.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran died in January 2005.  The immediate cause of 
death was arteriosclerotic heart disease and the underlying 
cause was cardiac arrhythmia.  Diabetes was also noted as an 
immediate, underlying, or contributing cause of or condition 
leading to death.

2.  The competent evidence of record establishes that the 
veteran's diabetes mellitus, type II, was due to Agent Orange 
exposure during service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was incurred in active 
military service, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A disability incurred in or aggravated by active military 
service contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Because the claim on appeal is being granted in full, the 
notification and duty to assist provisions of the VCAA are 
deemed fully satisfied.

For a grant of service connection for the cause of death, 
there must be a showing that the fatal disease was either 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of such 
evidence, there must be a showing that a service-connected 
disability caused or contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 
3.312.  A "service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  In order to be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that the service-
connected disorder casually shared in producing death, but 
rather it must be shown that there was a causal connection 
between the service-connected disability and the veteran's 
death.  38 C.F.R. § 3.312(b), (c).

The appellant claims entitlement to service connection for 
the cause of the veteran's death, asserting that the 
veteran's diabetes mellitus, type II contributed to the 
veteran's death and should have been service-connected.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, diabetes mellitus, type II, may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for, among other 
diseases, diabetes mellitus, type II.  38 C.F.R. §§ 3.307, 
3.309.  The governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  

The veteran's personnel records show Vietnam service from 
October 1969 to October 1970.  Service medical records are 
negative for diabetes mellitus, type II.

An October 1992 private medical record assessed a history of 
diabetes and bypass surgery in 1979.  April 1996 private 
records noted a history of diabetes and diagnosed congestive 
heart failure.  A December 1997 private record noted a 
history of diabetes and coronary artery disease.  A November 
1999 private record assessed angina, status-post bypass 
surgery, and diabetes.  March 2000 private records assessed 
angina, heart failure, and diabetes.  April 2000 private 
records assessed symptoms of congestive heart failure and 
angina.  A May 2000 private record impression was angina.  
May, June, and July 2000 private records assessed angina and 
congestive heart failure.  August and October 2000 private 
record impressions included angina, congestive heart failure, 
and diabetes.  

January 2001 private medical records noted a prior medical 
history of heart attacks, bypass surgeries, and diabetes.  A 
March 2001 private record assessed a history of bypass 
surgery.  Another March 2001 private record noted a history 
of bypass surgery in 1979 and 1994.  The impressions included 
congestive failure and angina.  A May 2001 private record 
noted diabetes.  The impressions were angina, congestive 
failure, and diabetes.  July 2001 private records assessed 
congestive heart failure and diabetes mellitus.  A December 
2003 private record impression was congestive heart failure.  
Another December 2003 private record noted the veteran was 
taking medication for diabetes.

The January 2005 certificate of death noted that the 
immediate cause of death was arteriosclerotic heart disease 
and the underlying cause was cardiac arrhythmia.  Diabetes 
was listed as an immediate, underlying, or contributing cause 
or condition leading to death.  

A September 2005 VA medical opinion was obtained.  The 
examiner reviewed the claims file.  The examiner stated that 
he was unable to find the diagnosis of diabetes on the death 
certificate, that he could not locate any private medical 
records from the time of the veteran's hospitalization in 
December 2003 until his death in January 2005, and was unable 
to locate a date of onset of diabetes.  The examiner opined 
that the issue of whether diabetes caused or contributed to 
the cardiac arrhythmia and death could not be resolved 
without resort to speculation.  

In a January 2006 letter, the veteran's private physician 
noted that the veteran had diabetes mellitus, type II, and 
arteriosclerotic heart disease.  He had a bypass grafts in 
1979 and 1994.  The veteran had had heart disease and 
diabetes for a number of years and these conditions led to 
his heart attacks which caused his demise.

A June 2006 VA medical opinion was obtained upon review of 
the claims file.  The examiner stated that the veteran had 
bypass surgery in 1978 and onset of diabetes was not until 
approximately 1992.  The examiner noted that the veteran had 
multiple other risk factors for heart disease.  The examiner 
opined that it was less likely than not that the veteran's 
diabetes was a contributing cause to his death from 
atherosclerotic heart disease and cardiac arrhythmia because 
diabetes was diagnosed at least a decade after the onset of 
heart disease and there was a family history of heart 
disease, hypertension, and untreated hyperlipidemia.  

At the November 2006 Board hearing, the appellant testified 
that there was no family history of heart problems.  She also 
testified that that the doctors were worried about conducting 
the second bypass surgery due to possible complications from 
the veteran's diabetes.  

The Board finds that the evidence of record supports a 
finding of service connection for the cause of the veteran's 
death.  The Board notes first that diabetes mellitus was not 
service-connected at the time of the veteran's death and that 
bursitis of the elbows and residuals of a neck sprain, the 
veteran's only service-connected disabilities, were not 
listed as a cause of the veteran's death.  See 38 C.F.R. 
§ 3.312.  The Board notes, however, that the veteran had 
service in Vietnam during the appropriate time period, and 
there is a current diagnosis of a listed presumptive disease, 
diabetes mellitus, type II.  38 C.F.R. §§ 3.307, 3.309.  
Because diabetes mellitus is presumptively service-connected, 
the issue is thus whether it was a principal or contributory 
cause of death.

Here, the certificate of death lists diabetes mellitus as an 
immediate, underlying, or contributing cause of or condition 
leading to death.  There is no medical evidence of record to 
the contrary.  Although a VA physician opined that the 
diabetes mellitus was less likely than not a contributing 
cause to the veteran's death, the Board does not accord the 
medical opinion substantial weight because the physician did 
not provide sufficient supporting medical rationale or 
clinical evidence for the conclusions reached therein.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for a medical 
opinion goes to the weight or credibility of the evidence).  
Likewise, the private physician's opinion is unsupported by 
supporting rationale and is ambiguous.  Hernandez-Toyens, 11 
Vet. App. at 382; Sklar v. Brown, 5 Vet. App. 140, 145-46 
(1993) (holding that the probative value of a medical opinion 
is diminished where an opinion is ambivalent).  Thus, the 
medical evidence of record demonstrates that the veteran's 
diabetes contributed substantially or materially or aided or 
lent assistance to the production of death.  Accordingly, the 
Board finds that the evidence is at least in equipoise with 
regard to this claim, and therefore, with application of the 
benefit of the doubt doctrine, service connection for the 
cause of the veteran's death is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


